DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method of generating an encoded satellite navigation message and a satellite navigation system for generating, transmitting and decoding an encoded satellite navigation message as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of whether k pages has the same number of pages with n pages or different.
Regarding claim 1, it is unclear and not readily understood of whether j block codes and the j parallel codes are the same or different.
Regarding claim 11, it is unclear and not readily understood of whether k pages has the same number of pages with n pages or different.
Regarding claim 11, it is unclear and not readily understood of whether j block codes and the j parallel codes are the same or different.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-12 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0257952 discloses a message broadcast apparatus and method for enhanced parameters in a satellite navigation system.  The apparatus includes: a processor, which determines the insertion position of the enhanced parameter in the reserved space in the navigation message frame structure model according to the byte size and the broadcast frequency of the enhanced parameter that needs to be broadcast, so as to perform the message arrangement of the enhanced parameter; and a transmitter, which uploads the arranged message to the broadcast satellite for broadcasting the message.
US 9,854,546 discloses a global navigation satellite system (“GNSS”) positioning method, based upon a GNSS radio signal that comprises a navigation message transmitted as a succession of data packets.  Each data packet is present in the GNSS radio signal as a sequence of symbols obtained by application of a code preceded by a synchronization symbol header.  The data packets are organized internally into data fields.  At least certain data packets of the succession of data packets contain a synchronization bit field translated by application of the code into a synchronization symbol pattern.
US 2014/0327575 discloses a method and a system for reducing time to first fix (TTFF) in a satellite navigation receiver generate a navigation data structure including three sub-frames.  
US 2013/0227377 discloses an electronic circuit for a satellite receiver.  The electronic circuit includes a correlator circuit operable to supply a data signal including ephemeris data and a subsequent satellite time datum, and a data processor operable to infer satellite time from as few as one of the ephemeris data prior to the satellite time datum.  Other circuits, devices, receivers, systems, processes of operation and processes of manufacture are also disclosed.
US 2013/0141278 discloses a method and system for transmitting navigation data to a satellite navigation receiver for reducing time to first fix.  A signal generation system generates a navigation data structure comprising a first sub-frame and a second sub-frame for accommodating selective ephemeris data, a third sub-frame for accommodating first parameters of almanac data, and a fourth sub-frame for accommodating a text message comprising second parameters of almanac data, and transmits the selective ephemeris data and the first and second parameters of almanac data to the satellite navigation receiver.  The configuration of the navigation data structure enables the satellite navigation receiver to collect the navigation data in reduced time.  Each satellite of a constellation simultaneously transmits distinct first parameters 
US 8,320,296 discloses methods, systems, and apparatuses for adaptive coding, spreading, and modulating over a satellite communication channel.  In some embodiments, a method of adaptive coding, sampling, and modulating over a satellite communication channel may include providing multiple data frames.  At least one modcode partition may be provided for each data frame.  The modcode partitions may represent modulation, coding, spreading, and/or frame size information for respective data frames.  Each data frame and the respective modcode partition may be combined to form a modcode data unit.  Multiple superframes may be formed.  Each superframe may include a first known sequence and multiple subframes.  Each subframe for a respective superframe may include a portion of a respective modcode data unit.  Multiple superframes may be transmitted across a wireless channel.
US 8,294,611 discloses a method for transmitting additional information in a satellite navigation system includes providing a navigation message including a continuous data stream having a prescribed bit rate and structuring the navigation message in a plurality of pages generated according to a prescribed page definition so as to transmit information, wherein each of the plurality of pages includes a checksum calculated as a function of information contained in the page.  The method further includes generating at least one new page containing the additional information so as to form a changed, navigation message according to a further page definition that differs from the prescribed page definition such that the checksum calculated as a function of information contained on the page generated according to the prescribed page definition is false; and transmitting the at least one new page. 

CA 2,809,546 discloses a system and method for data transmissions in a wireless communications system, which accommodates for a periodic blockage of the transmission signal.  A data stream is segmented into packets of a predetermined fixed-size for a burst-mode transmission over a channel of the communications system, wherein the transmission is subject to a periodic blockage.  A forward error correction outer code is then applied to the packets of the data stream for recovery of packets subjected to the periodic blockage, and a unique word is added to each packet for acquisition of frequency, carrier phase and symbol timing of the respective packet.  The packets of the data stream are interleaved based on an interleaver of a depth based at least in part on a ratio of a blockage free duration between two consecutive blockages of the periodic blockage to a duration of each blockage of the periodic blockage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646